

116 S1490 IS: Reverse Transfer Efficiency Act of 2019
U.S. Senate
2019-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1490IN THE SENATE OF THE UNITED STATESMay 15, 2019Mr. Warner (for himself and Mr. Isakson) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the General Education Provisions Act to allow the release of education records to
 facilitate the award of a recognized postsecondary credential.1.Short titleThis Act may be cited as the Reverse Transfer Efficiency Act of 2019.2.Release of education records to facilitate the award of a recognized postsecondary credentialSection 444(b)(1) of the General Education Provisions Act (20 U.S.C. 1232g(b)(1)) is amended—(1)in subparagraph (K)(ii), by striking and after the semicolon;(2)in subparagraph (L), by striking the period at the end and inserting ; and; and(3)by inserting after subparagraph (L) the following:(M)an institution of postsecondary education in which the student was previously enrolled, to which records of postsecondary coursework and credits are sent for the purpose of applying such course­work and credits toward completion of a recognized postsecondary credential (as that term is defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102)), upon condition that the student provides written consent prior to receiving such credential..